Citation Nr: 1450759	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-07 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-operative degenerative joint disease of the left knee.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs.

The record shows that the Veteran is currently not employed.  On examination in November 2011, the Veteran reported that he is unable to work due to knee pain.  Therefore, the Board finds that the Veteran has raised the issue of entitlement to TDIU as part of his claim for an increased rating.   Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board has recharacterized the issues on appeal, as set forth on the cover page of this remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last examined by VA to assess the severity of his service-connected knee disability in November 2011.  VA treatment records reveal that the Veteran began receiving steroid injections for his left knee in June 2012; which indicates a potential worsening of his condition since his VA examination.   Therefore, the Board finds that a new VA examination is warranted to ascertain the current nature and severity of the Veteran's left knee disability.  See VAOPGCPREC 11-95 (holding that although the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With respect to the TDIU issue, the Veteran reported that he is unable to work due to knee pain.  On remand, the RO should develop and adjudicate this claim accordingly.  Because the Veteran reported in 2011 that he was unemployed, the Board finds that the AOJ should ask the Veteran if he has applied for Social Security Administration (SSA) disability benefits.  If the Veteran indicates he has applied for such benefits, the AOJ should request those records from SSA.  Additionally, on remand, relevant ongoing medical records, if any, should also be obtained, to include any VA treatment records dated since October 2012.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter informing him of the elements required to establish his claim of entitlement to a TDIU.  

2.  Ask the Veteran to indicate whether he has applied for SSA disability benefits.  If so, the AOJ should request from SSA the records from the application, and any underlying medical records upon which a determination was based.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain complete VA treatment records dating since October 2012.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA examination in order to determine the current severity of his left knee disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner is to describe the functional effects caused by the Veteran's left knee disability.  The examiner is asked to opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's left knee disability precludes all forms of substantially gainful employment given the Veteran's education and work history, but without regard to age or nonservice-connected disability.

5.  Then, readjudicate the claims, to include TDIU.   If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



